                 Case 2:19-cv-00888-JCC Document 6 Filed 06/17/19 Page 1 of 10




 1                                                    THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   JAMES B. EDWARDSON,                               No. 2:19-cv-00888-JCC
10                         Plaintiff,                  DEFENDANT CALIBER HOME LOANS,
                                                       INC.'S MOTION TO DISMISS
11          v.
                                                       NOTE ON MOTION CALENDAR:
12   CALIBER HOME LOANS, NATHAN F.
     SMITH, MITZI JOHANKNECKT, HUGO                    Friday, July 12, 2019
13   ESPORZA,
                                                       [ORAL ARGUMENT REQUESTED]
14                         Defendants.
15
                                            I.     INTRODUCTION
16
            Pursuant to Federal Rule of Civil Procedure 12(b)(6), defendant Caliber Home Loans, Inc.
17
     (“Caliber”) moves the Court for an order dismissing with prejudice plaintiff James B. Edwardson’s
18
     (“Edwardson”) Complaint for failure to state a claim upon which relief can be granted. This motion
19
     is based upon the authorities set forth below and the records and files herein. A proposed form of
20
     order accompanies this motion.
21
                                      II.        STATEMENT OF FACTS
22
     A.     Plaintiff’s Allegations
23
            Edwardson alleges that he owns property located at 43025 126th Avenue SE, Enumclaw,
24
     WA 98002 (the “Property”). Complaint ¶ 3.2. He further alleges that at no time did he sign a
25
     contract or mortgage agreement with Caliber. Id. ¶ 3.3. He asserts that Caliber “buys and sells
26

      MOTION TO DISMISS                                                        Perkins Coie LLP
      (No. 2:19-cv-00888-JCC) – 1                                        505 Howard Street, Suite 1000
                                                                         San Francisco, CA 94105-3204
                                                                              Phone: 415.344.7000
                                                                               Fax: 415.344.7050
               Case 2:19-cv-00888-JCC Document 6 Filed 06/17/19 Page 2 of 10




 1   mortgages and home loans from other Loan Companies and then Forecloses upon those Loans”
 2   without notice. Id. ¶ 3.11.
 3          According to the complaint, Caliber “conspired with Wells Fargo Bank to defraud Plaintiff
 4   out of his Property through fraudulent services [sic] of Process [sic].” Complaint ¶ 3.7. Edwardson
 5   contends that Caliber and defendant Nathan F. Smith (asserted as an agent or representative of
 6   Caliber) were “in complete knowledge that the Plaintiff is incarcerated in the Washington State
 7   Department of Corrections…” Id. ¶ 3.5.
 8          More specifically, Edwardson alleges that Caliber “did not properly give the Plaintiff”
 9   notice while he was incarcerated at Airway Heights Corrections Centers since August 10, 2016.
10   Complaint ¶ 3.13.
11   B.     Facts Subject to Judicial Notice
12          In June 2007, Edwardson and Kimberly C. Edwardson executed and delivered a Deed of
13   Trust securing a $656,000 mortgage loan (the “Loan”). RJN, Ex. A. The Deed of Trust is recorded
14   against the Property as Instrument # 20070625001899 as of June 25, 2007. Ibid. Pursuant to the
15   Deed of Trust Edwardson and his wife were the borrowers and Mortgage Electronic Registration
16   Systems, Inc. (“MERS”) was the beneficiary solely as nominee for the lender First Franklin
17   Financial Corp. Id. at pp. 1-2. Wells Fargo Bank, N.A. (“Wells Fargo”) received assignment of the
18   Deed of Trust on March 25, 2010, by an assignment executed by MERS and recorded as Instrument
19   # 20100402000956 on April 2, 2010. RJN, Ex. B.
20          In October 2014, Wells Fargo filed a civil action for judicial foreclosure against
21   Edwardson, his wife, and the occupants of the Property in the Superior Court of Washington in
22   and for the County of King in Case No. 14-2-28046-7 KNT (the “JFA”). See RJN, Ex. C. The JFA
23   was filed to enforce the Loan and the Deed of Trust. See id. at p. 5 ¶¶ 3, 5. During the pendency
24   of the JFA, Wells Fargo assigned the Deed of Trust to U.S. Bank Trust, N.A. as Trustee for LSF9
25   Master Participation Trust (“U.S. Bank Trust”) by assignment recorded as Instrument #
26   20160616001035 on June 16, 2016. RJN, Ex. D. On April 25, 2017, Judge Beth Andrus of the

      MOTION TO DISMISS                                                        Perkins Coie LLP
      (No. 2:19-cv-00888-JCC) – 2                                        505 Howard Street, Suite 1000
                                                                         San Francisco, CA 94105-3204
                                                                              Phone: 415.344.7000
                                                                               Fax: 415.344.7050
               Case 2:19-cv-00888-JCC Document 6 Filed 06/17/19 Page 3 of 10




 1   Superior Court signed a Judgment and Decree of Foreclosure in favor of Wells Fargo, its
 2   successors and assigns. RJN, Ex. E.
 3                                      III.    LEGAL STANDARDS
 4   A.      Lack of Jurisdiction Under Rule 12(b)(1)
 5           “The party asserting jurisdiction has the burden of proving all jurisdictional facts.”
 6   Industrial Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). Federal courts
 7   are courts of limited subject matter jurisdiction; thus, the Court presumes lack of jurisdiction
 8   until the plaintiff proves otherwise. Stock West, Inc. v. Confederated Tribes, 873 F.2d 1221,
 9   1225 (9th Cir. 1989). When dismissal is sought for multiple reasons, the Court must address
10   the 12(b)(1) grounds before the other reasons. Bell v. Hood, 327 U.S. 678, 682 (1946).
11           The Court is not limited to the allegations in the pleadings in determining lack of
12   jurisdiction under Rule 12(b)(1). Trentacosta v. Frontier Pacific Aircraft Industries, 813 F.2d
13   1553, 1558 (9th Cir. 1987). The Court may consider evidence outside the record, and the
14   complaint’s allegations bearing on subject matter jurisdiction are not entitled to the presumption
15   of truth. Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir. 1983).
16   B.      Failure to State a Claim Under Rule 12(b)(6)
17           Dismissal under Rule 12(b)(6) is required when the plaintiff either lacks a "cognizable legal
18   theory" or fails to present sufficient facts to support a cognizable legal theory. Kwan v. SanMedica
19   Int'l, 854 F.3d 1088, 1093 (9th Cir. 2017). In assessing whether the complaint "present[s] sufficient
20   facts to support a cognizable legal theory," the Court uses the pleading standards established in
21   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009).
22           Although factual allegations in a complaint are assumed to be true, "a complaint must
23   contain sufficient factual matter, accepted as true, 'to state a claim to relief that is plausible on its
24   face.'" Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). A claim is plausible on its face
25   when "the plaintiff pleads factual content that allows the court to draw the reasonable inference
26   that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678.

      MOTION TO DISMISS                                                            Perkins Coie LLP
      (No. 2:19-cv-00888-JCC) – 3                                            505 Howard Street, Suite 1000
                                                                             San Francisco, CA 94105-3204
                                                                                  Phone: 415.344.7000
                                                                                   Fax: 415.344.7050
               Case 2:19-cv-00888-JCC Document 6 Filed 06/17/19 Page 4 of 10




 1          Therefore, to defeat a motion to dismiss, the complaint's factual allegations must plausibly
 2   suggest, and not merely be consistent with, the claimed wrongful conduct. Twombly, 550 U.S. at
 3   557. The plaintiff must provide "more than labels and conclusions, and a formulaic recitation of
 4   the elements of a cause of action," and the factual allegations "must be enough to raise a right to
 5   relief above the speculative level[.]" Id. at 555. Thus, "where the well-pleaded facts do not permit
 6   the court to infer more than the mere possibility of misconduct," or where the complaint's factual
 7   allegations support an "obvious alternative explanation" for why the plaintiff was harmed, the
 8   plaintiff fails to show an entitlement to relief and his claim should be dismissed. See id. at 557;
 9   Iqbal, 556 U.S. at 679; see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) ("[T]he factual
10   allegations [of the complaint] that are taken as true must plausibly suggest an entitlement to relief,
11   such that it is not unfair to require the opposing party to be subjected to the expense of discovery
12   and continued litigation.").
13                                          IV.     ARGUMENT
14   A.     The Court Lacks Jurisdiction Under the Rooker-Feldman Doctrine
15          Edwardson challenges Caliber’s standing regarding the Loan. See, e.g., Complaint
16   ¶ 3.3 He also challenges the service of process in another action—presumably, the JFA. See
17   id. ¶¶ 3.5, 3.7, 3.11, 3.13, 3.16. Edwardson’s purpose for this lawsuit is, inter alia, to obtain
18   “an Order to Cease and Desist all Sales Activities of the the [sic] Plaintiff’s Property” and for
19   Caliber to “appear and show cause why it failed to properly serve Plaintiff…” Id. ¶¶ 4.4-4.5.
20          “The Rooker–Feldman doctrine is a well-established jurisdictional rule prohibiting
21   federal courts, from exercising appellate review over final state court judgments.” Reusser v.
22   Wachovia Bank, N.A., 525 F.3d 855, 858–59 (9th Cir. 2008). The doctrine prevents federal
23   courts “from exercising subject matter jurisdiction over a suit that is a de facto appeal from a
24   state court judgment.” Id. (internal quotation omitted). An action brought in federal district
25   court is an appeal of a state court judgment if “claims raised in the federal court action are
26   inextricably intertwined with a state court's decision such that adjudication of the federal

      MOTION TO DISMISS                                                          Perkins Coie LLP
      (No. 2:19-cv-00888-JCC) – 4                                          505 Howard Street, Suite 1000
                                                                           San Francisco, CA 94105-3204
                                                                                Phone: 415.344.7000
                                                                                 Fax: 415.344.7050
               Case 2:19-cv-00888-JCC Document 6 Filed 06/17/19 Page 5 of 10




 1   claims would undercut the state ruling or require the district court to interpret the application
 2   of state laws or procedural rules.” Id. (internal quotation omitted).
 3          Here, the state court in the JFA entered a judgment in favor of Wells Fargo, its successors
 4   and assigns, authorizing foreclosure of the Property. By seeking an order preventing defendants
 5   from taking action against the Property, Edwardson is asking this Court to render “a de facto appeal
 6   from a state court decision.” Edwardson’s calculated omission of U.S. Bank Trust—the successor
 7   in interest to Wells Fargo and the beneficiary of the Judgment in the JFA—does not restore
 8   jurisdiction either. Edwardson’s object for this lawsuit is to obtain a declaratory judgment
 9   preventing all sales activities for the Property. Whether he names U.S. Bank Trust, its foreclosure
10   counsel Nathan Smith, or its agent Caliber, Edwardson is essentially asking this court to render a
11   de facto appeal of Judge Andrus’s Judgment and Decree of Foreclosure on the basis that service
12   of process in the JFA was insufficient. This Court lacks jurisdiction under Rooker-Feldman to do
13   so. Therefore, the complaint should be dismissed under Rule 12(b)(1) without leave to amend.
14   B.     The Claims Are Barred by Collateral Estoppel
15          The complaint should also be dismissed because it is barred by collateral estoppel. As
16   the Washington Supreme Court has explained, “[w]hen a subsequent action is on a different
17   claim, yet depends on issues which were determined in a prior action, the relitigation of those
18   issues is barred by collateral estoppel.” City of Arlington v. Cent. Puget Sound Growth Mgmt.
19   Hearings Bd., 164 Wash. 2d 768, 792 (2008).
20          Collateral estoppel requires “(1) identical issues; (2) a final judgment on the merits;
21   (3) the party against whom the plea is asserted must have been a party to or in privity with a
22   party to the prior adjudication; and (4) application of the doctrine must not work an injustice
23   on the party against whom the doctrine is to be applied.” City of Arlington, 164 Wash. 2d at
24   792.
25          Here, Edwardson alleges that service of process was improper because no one
26   accounted for his imprisonment. However, the issue of service of process was necessary

      MOTION TO DISMISS                                                         Perkins Coie LLP
      (No. 2:19-cv-00888-JCC) – 5                                         505 Howard Street, Suite 1000
                                                                          San Francisco, CA 94105-3204
                                                                               Phone: 415.344.7000
                                                                                Fax: 415.344.7050
               Case 2:19-cv-00888-JCC Document 6 Filed 06/17/19 Page 6 of 10




 1   litigated in the JFA because entry of judgment requires proof of service. As a result,
 2   Edwardson is using this proceeding to litigate an issue that was a condition precedent to Judge
 3   Andrus’s issuance of the Judgment and Decree of Foreclosure in the JFA.
 4          In addition, the JFA concerned the rights of all parties to the Property and resulted in
 5   a final judgment. While Edwardson does not name U.S. Bank Trust he names the loan servicer
 6   and the attorney who prosecuted the JFA on behalf of U.S. Bank Trust. As such, the
 7   defendants here are in privity with U.S. Bank Trust. Finally, application of the doctrine will
 8   not work an injustice.
 9          Accordingly, the Court should dismiss this action pursuant to collateral estoppel.
10   C.     The Complaint Should be Dismissed Under Rule 8
11          Rule 8 of the Federal Rules of Civil Procedure requires a plaintiff to “plead a short
12   and plain statement of the elements of his or her claim, identifying the transaction or
13   occurrence giving rise to the claim and the elements of the prima facie case.” Bautista v. Los
14   Angeles County, 216 F.3d 837, 840 (9th Cir. 2000). Rule 8(d)(1) requires each allegation to
15   be “simple, concise, and direct.” This requirement “applies to good claims as well as bad, and
16   is the basis for dismissal independent of Rule 12(b)(6).” McHenry v. Renne, 84 F.3d 1172,
17   1179 (9th Cir.1996).
18          Moreover, a pleading may not simply allege a wrong has been committed and demand
19   relief. The underlying requirement is that a pleading give “fair notice” of the claim being asserted
20   and the “grounds upon which it rests.” Yamaguchi v. United States Department of Air Force, 109
21   F.3d 1475, 1481 (9th Cir. 1997); Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir.
22   1984). Thus, “[t]he plaintiff must allege with at least some degree of particularity overt acts which
23   defendants engaged in that support the plaintiff's claim.” Jones, 733 F.2d at 649 (quotations and
24   citations omitted). A complaint does not suffice “if it tenders ‘naked assertion [s]’ devoid of
25   ‘further factual enhancement.’ ” Iqbal, 556 U.S. at 678. The U.S. Supreme Court has explained:
26

      MOTION TO DISMISS                                                         Perkins Coie LLP
      (No. 2:19-cv-00888-JCC) – 6                                         505 Howard Street, Suite 1000
                                                                          San Francisco, CA 94105-3204
                                                                               Phone: 415.344.7000
                                                                                Fax: 415.344.7050
               Case 2:19-cv-00888-JCC Document 6 Filed 06/17/19 Page 7 of 10




 1                  Rule 8(a)(2) still requires a “showing,” rather than a blanket
                    assertion, of entitlement to relief. Without some factual allegation
 2                  in the complaint, it is hard to see how a claimant could satisfy the
                    requirement of providing not only “fair notice” of the nature of the
 3                  claim, but also “grounds” on which the claim rests.
 4   Twombly, 550 U.S. at 556 n.3.

 5          The complaint offers no basis from which to ascertain the factual predicate of Edwardson’s

 6   claims here and the complaint does not give “fair notice.” Indeed, the bulk of the complaint

 7   discusses service (presumably, in the judicial foreclosure action) but fails to identify the

 8   specific case in which that service occurred. In short, the complaint utterly fails to comply

 9   with Rule 8 and should be dismissed on this ground as well.

10   D.     The Complaint Fails to Satisfy Rule 9(b)
11          Edwardson’s complaint is inflammatory and casts aspersions against Caliber sounding in

12   fraud. See, e.g., Complaint ¶¶ 3.4, 3.7, 3.14, 3.18. When a complaint sounds in fraud, it is subject

13   to the heightened pleading standard of Federal Rule of Civil Procedure 9(b). See Rubke v. Capitol

14   Bancorp Ltd, 551 F.3d 1156, 1161 (9th Cir. 2009); Rieckborn v. Jefferies LLC, 81 F. Supp. 3d 902,

15   917 (N.D. Cal. 2015). Rule 9(b) requires a party alleging fraud to “state with particularity the

16   circumstances constituting fraud. Fed. R. Civ. P. 9(b). The Ninth Circuit has held that Rule 9(b)

17   requires a plaintiff to plead the “who, what, when, where, and how of the misconduct charged.”

18   Ebid v. Lungwitz, 616 F.3d 993, 1000 (9th Cir. 2010).

19          The Ninth Circuit has repeatedly held that this requirement means that the allegations of

20   fraud must “be specific enough to give defendants notice of the particular misconduct . . . so they

21   can defend against the charge and not just deny that they have done anything wrong.” Vess v. Ciba-

22   Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003). Thus, "[a]verments of fraud must be

23   accompanied by 'the who, what, when, where, and how' of the misconduct charged." Ibid.

24          Here, Edwardson asserts fraud in numerous allegations against Caliber but fails to plead

25   facts to show why he thinks Caliber has acted fraudulently. On this basis as well, the complaint

26   should be dismissed.

      MOTION TO DISMISS                                                         Perkins Coie LLP
      (No. 2:19-cv-00888-JCC) – 7                                         505 Howard Street, Suite 1000
                                                                          San Francisco, CA 94105-3204
                                                                               Phone: 415.344.7000
                                                                                Fax: 415.344.7050
                  Case 2:19-cv-00888-JCC Document 6 Filed 06/17/19 Page 8 of 10




 1   E.      Edwardson’s Claims Also Lack Merit Individually
 2           In paragraph 3.15 of the complaint Edwardson cites to four federal statutes although he

 3   alleges no facts to explain the basis of his citation to these statutes. As explained below, Edwardson

 4   fails to establish a basis for relief under any of the statutes cited in paragraph 3.15.

 5           1.       12 U.S.C. § 1454
 6           Section 1454 governs the Federal Home Loan Mortgage Corporation’s (“Freddie Mac”)

 7   purchase and sale of mortgage loans. 12 U.S.C. § 1454(a). Here, Edwardson alleges no facts on

 8   which to state a claim against Caliber under Section 1454. See Complaint. Indeed, there is nothing

 9   in the statute that would support a private right of action against Caliber.

10           2.       12 U.S.C. § 1715z-23
11           Edwardson refers to “§17152-23” as one of the statutes purported violated by Caliber.

12   Complaint § 3.15. This appears to be a reference to the HAMP statute under 12 U.S.C. § 1715z-

13   23 known as HOPE for Homeowners Act. See Curry v. Ocwen Loan Servicing, LLC, 2018 WL

14   7575541, at *4 (N.D. Ga. 2018), report and recommendation adopted, 2019 WL 1178426 (N.D.

15   Ga. 2019). If so, this claim fails because there is no private right of action under the statute. McAfee

16   v. Select Portfolio Servicing, Inc., 193 Wash. App. 220, 231 (2016).

17           3.       12 U.S.C. § 1709(b)
18           Edwardson also cites to 12 U.S.C. § 1709(b) and the insurance of mortgages as a claim. In

19   addition to the lack of any factual allegations to support a claim under section 1709, this claim

20   fails because Edwardson has no private right of action. Section 1709 is enforced by the Secretary;

21   not private individuals. 12 U.S.C. § 1709(r). The Supreme Court has explained:

22                    [P]rivate rights of action to enforce federal law must be created by
                      Congress. The judicial task is to interpret the statute Congress has
23                    passed to determine whether it displays an intent to create not just
                      a private right but also a private remedy. Statutory intent on this
24                    latter point is determinative. Without it, a cause of action does not
                      exist and courts may not create one, no matter how desirable that
25                    might be as a policy matter, or how compatible with the statute.
                      Raising up causes of action where a statute has not created them
26

      MOTION TO DISMISS                                                             Perkins Coie LLP
      (No. 2:19-cv-00888-JCC) – 8                                           505 Howard Street, Suite 1000
                                                                            San Francisco, CA 94105-3204
                                                                                 Phone: 415.344.7000
                                                                                  Fax: 415.344.7050
                   Case 2:19-cv-00888-JCC Document 6 Filed 06/17/19 Page 9 of 10




 1                     may be a proper function for common-law courts, but not for
                       federal tribunals.
 2
     Alexander v. Sandoval, 532 U.S. 275, 286–87 (2001) (internal quotation marks and citations
 3
     omitted). “For a statute to create such private rights, its text must be ‘phrased in terms of the
 4
     persons benefited.’” Day v. Apoliona, 496 F.3d 1027, 1036 (9th Cir. 2007) (quoting Cannon v.
 5
     University of Chicago, 441 U.S. 677, 692, n. 13 (1979)). Here, section 1709 contains no such text
 6
     in favor of individuals such as Edwardson.
 7
              4.       Real Estate Settlement Procedures Act (“RESPA”)
 8
              Edwardson also refers to RESPA. However, he does not specify which provision he relying
 9
     on for a claim. Caliber is unable to ascertain under which provision of RESPA this claim purports
10
     to arise.
11
                                           V.      CONCLUSION
12
              For the reasons set forth above, the Court should dismiss this action without leave to
13
     amend.
14

15
     DATED: June 17, 2019                              By: s/ Thomas N. Abbott, WSBA # 53024
16                                                     Attorneys for Defendant
                                                       CALIBER HOME LOANS, INC.
17
                                                       Perkins Coie LLP
18                                                     505 Howard Street, Suite 1000
                                                       San Francisco, CA 94105-3204
19                                                     Telephone: 415.344.7000
                                                       Facsimile: 415.344.7050
20                                                     Email: TAbbott@perkinscoie.com
21

22

23

24

25

26

      MOTION TO DISMISS                                                        Perkins Coie LLP
      (No. 2:19-cv-00888-JCC) – 9                                        505 Howard Street, Suite 1000
                                                                         San Francisco, CA 94105-3204
                                                                              Phone: 415.344.7000
                                                                               Fax: 415.344.7050
              Case 2:19-cv-00888-JCC Document 6 Filed 06/17/19 Page 10 of 10




 1
                                     CERTIFICATE OF SERVICE
 2

 3         I hereby certify that on June 17, 2019, I electronically filed the foregoing DEFENDANT
     CALIBER HOME LOANS, INC.'S MOTION TO DISMISS with the Clerk of the Court using
 4   the CM/ECF system which sent notification of such filing to the following:
 5          Amy E. Montgomery
            Senior Deputy Prosecuting Attorney
 6          500 Fourth Avenue, 9th Floor
            Seattle, WA 98104
 7          Tel:     (206) 296-8820
            Fax: (206) 296-8819
 8          Email: Amy.montgomery@ingcounty.gov
 9   And I hereby do certify that I have mailed by United States Postal Service the document to the
     following non CM/ECF participants:
10
            Non ECF Service List
11
            James B. Edwardson, DOC #753363
12          Pro Se Plaintiff
            Airway Height Correction Center
13          P.O. Box 2049
            Airway Heights, WA 99001
14

15

16                                               /s/ Matthew Walkup
                                                 Matthew Walkup
17

18

19

20

21

22

23

24

25

26

      MOTION TO DISMISS                                                       Perkins Coie LLP
      (No. 2:19-cv-00888-JCC) – 10                                      505 Howard Street, Suite 1000
                                                                        San Francisco, CA 94105-3204
                                                                             Phone: 415.344.7000
                                                                              Fax: 415.344.7050
